                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:15-cv-00301-RJC
                               (3:12-cr-00061-RJC-1)

RONNIE DAKOTA COVINGTON,             )
                                     )
            Petitioner,              )
                                     )
vs.                                  )                      ORDER
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                                     )
            Respondent.              )
 ___________________________________ )

       THIS MATTER is before the Court on Petitioner’s “Motion to Compel/Motion to Show

Cause,” which the Court construes as a Section 2255 Motion to Vacate, Set Aside, or Correct

Sentence. [Doc. 8]. For the following reasons, the Court finds that this is an unauthorized,

successive petition, and the Court, therefore, dismisses the Motion to Vacate.

       On July 13, 2015, Petitioner filed a pro so Section 2255 Motion to Vacate in this matter.

[Doc. 1]. After ordering the Government to respond, the Court dismissed the Petitioner’s motion

on the merits. [Doc. 6]. Then, well over three years later, on March 30, 2019, Petitioner filed the

instant motion in this case. Petitioner again asks the Court to vacate, set aside or correct his

sentence. [Doc. 8 at 1]. Several times Petitioner references having filed certain documents in this

matter in December 2018 and January 2019. [Id.] On review of the docket in this matter, no such

documents were filed. In reviewing the docket in the related criminal proceedings, the Court sees

that the documents were actually captioned for and filed under that case. [Criminal Case No. 3:12-

cr-00061-RJC-1 (“CR”), CR Docs. 59, 60]. The instant motion was also filed in the criminal case.

[CR Doc. 61].
       On June 26, 2019, after the Fourth Circuit denied Petitioner’s motion under 28 U.S.C. §

22441 for an order authorizing the district court to consider a second or successive application for

relief under § 2255 [CR Doc. 62], the Court dismissed Petitioner’s successive motion to reduce

his sentence that had been filed in Petitioner’s criminal proceedings. [CR Doc. 63].

       As such, for the same reasons as the Court dismissed Petitioner’s successive motion to

reduce sentence in the related criminal matter, the Court will dismiss Petitioner’s Section 2255

Motion to Vacate for lack of jurisdiction.

       IT IS, THEREFORE, ORDERED that

       1.       Petitioner’s Motion to Vacate [Doc. 8] is DISMISSED as a successive petition.

       2.       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

                appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

                (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

                jurists would find the district court’s assessment of the constitutional claims

                debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

                denied on procedural grounds, a petitioner must establish both that the dispositive

                procedural ruling is debatable and that the petition states a debatable claim of the

                denial of a constitutional right).

 Signed: August 6, 2019




                                                     2
